DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BARBARA J. LOVE,
                             Appellant,

                                    v.

                              RICHARD LOVE,
                                 Appellee.

                              No. 4D20-1230

                           [August 12, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 502015DR005392.

   Ronald K. Lantz, North Palm Beach, for appellant.

  Deanna V. Shuler, Palm Beach Gardens, and Kathryn M. Beamer,
North Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.